Citation Nr: 0520049	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In the June 2000 rating decision, the RO found no new and 
material evidence to reopen the veteran's service connection 
claim.  In the October 2002 decision on appeal, the Board 
reopened the claim based on new and material evidence but 
found that additional development was required before finally 
adjudicating the appeal.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The Board 
then remanded the appeal in December 2003.  The case is again 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West 2002).  If after making such 
reasonable efforts VA is unable to obtain all of the relevant 
records sought, VA must so notify the claimant. Id.  Such 
notice must identify the records not obtained, explain the 
efforts made to obtain them, and describe any further action 
VA will take on the claim. Id.  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1) 
(2004).
 
Following the October 2002 decision, the Board undertook 
additional development in this appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2003)).  This 
development included issuing a request for treatment records 
in May 2003 to Dr. Luis A. Torrado Colon after it received 
the veteran's authorization in March 2003.  No response to 
this request was ever received.  There is no indication that 
the veteran was ever informed of this fact, as required by 
law and regulation.  There is no indication that a follow-up 
request for these records was issued.  Dr. Torrado Colon has 
offered an opinion concerning the etiology of the veteran's 
psychiatric disorder; therefore, his treatment records are 
relevant to the current appeal.  The Board finds that a 
remand is required in order to comply with the duty to 
assist.  

In addition, the Board notes that the December 2003 Board 
remand included an instruction to secure a VA examination and 
opinion concerning the etiology of the veteran's psychiatric 
disorder.  The report of the February 2004 VA examination and 
opinion is of record.  However, that opinion was to be based 
on a review of the record, including records from Dr. Torrado 
Colon.  When records, if any, from Dr. Torrado Colon are 
received, the RO should arrange for the examiner from the 
February 2004 VA examination to review those records and 
issue an addendum noting whether the additional records 
warranted any change in his opinion.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a follow-up 
request for records from Dr. Luis Torrado 
Colon for the veteran's treatment from 
February 2001 to the present.    

2.  The RO should contact the veteran and 
inform him of the efforts to secure 
records from Dr. Torrado Colon, as 
required by law and regulation.    

3.  If the RO receives any records from 
Dr. Torrado Colon in response to the 
above action, it should forward those 
records to the examiner from the February 
2004 VA examination for review.  The 
examiner is asked to offer an addendum to 
the February 2004 examination report, 
indicating whether the additional records 
from Dr. Torrado Colon warrant any change 
in the previous opinion.  If so, the 
examiner should state his current 
opinion.  

4.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


